Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments, filed 04/15/2022, with respect to Obviousness Double Patenting in view of the replacement of previous claims with newly filed claims have been fully considered and are persuasive.  The Obviousness Double Patenting rejection has been withdrawn. 
Applicant’s arguments, filed 04/15/2022 with respect to the rejections of claims 1-5, 8-12 and 14-29 under 35 U.S.C. 112(b) or 2nd paragraph, and over U.S.C 103 based on Castle et al as a primary reference have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 112(b) or 2nd paragraph based on the terminology in the newly added claims.
Claims 30-39, 41 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 30, “the percentage of protein-bound uraemic toxins that are released from their protein-bound states is increased” lacks antecedent basis and is vague and indefinite, since it is unclear from where or what source such toxins are released from, and as to what is the basis of comparison for such percentage being increased.
In each of claims 31 and 41, “at a frequency from…” is grammatically confusing, insertion of “of” between “frequency” and “from” is suggested.
In each of claims 36 and 44, “applying the … field having an electrical field density…” is grammatically confusing (…wherein the applied…field has an electrical field density…” is suggested.
In claim 40, “the plasma proteins (plural recitations) lacks antecedent basis and is inconsistent with preceding recitation of the applying of the electromagnetic field to received blood, and subsequent recitation of removing freed uremic toxins from the blood. 
In claims 46 and 47 “the bond braking manner” lacks antecedent basis and is non-idiomatic (“the bond breaking manner” is suggested to be consistent with claim 40).
		ALLOWABLE SUBJECT MATTER
Claims 30-49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent claim 30 would distinguish over all of the prior art of record, as well as the newly cited prior art in view of recitation of the applying of high-frequency electromagnetic filed to the blood system prior to and/or along the dialyser, is applied in a manner such that a percentage of protein-bound uraemic toxins are released from their protein-bound states and followed by dialyzing the released uraemic toxins from the blood flow system into the dialysate flow system of the dialyser. 
Formerly applied Castle does not teach such combination of such method steps, as persuasively argued in the arguments accompanying the 04/15/2022 Amendment. Instead Castle discloses applying of electromagnetic energy to blood flowing through the blood flow system of a dialyzer, effective to accelerate the passage of urea, and thus substances associated with urea, through the dialyzer membrane, into the dialysate fluid, being silent as to any suggestion of protein-bound uraemic toxins being released from their protein-bound states, then followed by dialyzing. 
Newly cited Kotano et al PGPUBS Document US 2010/0096329 teaches to add a displacer, chemical substance to blood flow being dialysed so that protein-bound uraemic toxic substances are released from the protein molecules, such that the toxic substances pass through the dialyzer membrane into the dialysate fluid, however does not suggest any embodiment of electrolytic, wave energy or electromagnetic bond-breaking treatment being combined with or substituting for such addition of displacer, chemical substance. 
Yao et al patent 4,663,006 and the Patzer et al Non-Patent Literature reference each teach electromagnetic field applying or electrolytic treatment of blood being dialysed to facilitate removal of toxins including toxins associated with urea, and passage of such toxins through the semipermeable membrane of a dialyzer into dialysate fluid, however, also do not suggest the electromagnetic treatment applied in such a manner as to decompose or break down the bonds of uraemic toxins from protein to enable accelerated removal of such toxins by passage into the dialysate fluid across the dialyzer membrane. 
A plurality of additional prior art was also made of record concerning facets of applying electromagnetic fluid to patients for various medical purposes and procedures which spell out frequencies and field strength of the applied electromagnetic fields; with further prior art made of record concerning mechanics of provided blood dialysis systems for purifying blood of patients having renal failure so as to remove urea-associated toxins and other toxins.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  


JWD
05/06/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778